IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT                   United States Court of Appeals
                                                                                  Fifth Circuit
                                 _____________________
                                                                               FILED
                                      No. 05-10050                            April 5, 2005
                                 _____________________
                                                                        Charles R. Fulbruge III
UNITED STATES OF AMERICA                                                        Clerk

                        Plaintiff - Appellee
                         v.
JORGE ESTRADA-SALAS
                        Defendant - Appellant



                            ---------------------
                Appeal from the United States District Court
                     for the Northern District of Texas
                                  (04-CR-60)
                            ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that the joint motion of the parties to vacate

the sentence is granted.



       IT IS FURTHER ORDERED that the joint motion of the parties

to remand the case for resentencing is granted.




       *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.